                Case 2:20-cr-00100-RSL Document 88 Filed 08/25/21 Page 1 of 4




 1                                                                 The Hon. Robert S. Lasnik
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9
10    UNITED STATES OF AMERICA,                        No. CR20-100-RSL
11                            Plaintiff,
                                                       PRELIMINARY ORDER
12                       v.
                                                       OF FORFEITURE
13
      ZACKARY D. SALAS,
14
                              Defendant.
15
16
17         THIS MATTER comes before the Court on the United States’ Motion for Entry of
18 a Preliminary Order of Forfeiture (“Motion”) seeking to forfeit, to the United States,
19 Defendant Zackary D. Salas’s interest in the following property:
20         1.       $55,285 in U.S. Currency, seized on or about May 28, 2020 from
21                  Defendant Zackary Salas's residence in Bellingham, Washington;

22         2.       $1,055 in U.S. Currency, seized on or about May 28, 2020 from Defendant
                    Zackary Salas's residence in Bellingham, Washington; and,
23
           3.       $540 in U.S. Currency, seized on or about May 28, 2020 from Defendant
24
                    Zackary Salas in Bellingham, Washington.
25
26         The Court, having reviewed the United States’ Motion, as well as the other papers
27 and pleadings filed in this matter, hereby FINDS entry of a Preliminary Order of
28 Forfeiture is appropriate because:

     Preliminary Order of Forfeiture - 1                                UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     United States v. Zackary D. Salas, CR20-100-RSL                    SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
                 Case 2:20-cr-00100-RSL Document 88 Filed 08/25/21 Page 2 of 4




 1          x        The above-identified property is forfeitable pursuant to 21 U.S.C. § 853, as
 2                   it was proceeds of, or facilitated, the Defendant’s commission of
 3                   Conspiracy to Distribute Controlled Substances, in violation of 21 U.S.C.
 4                   §§ 841(a)(1), (b)(1)(C), and 846; and,
 5          x        Pursuant to the Plea Agreement he entered on May 5, 2021, the Defendant
 6                   agreed to forfeit his interest in the above-identified property pursuant to
 7                   21 U.S.C. § 853. Dkt. No. 75, ¶ 12.
 8
 9          NOW, THEREFORE, THE COURT ORDERS:
10          1.       Pursuant to 21 U.S.C. § 853 and his Plea Agreement, the Defendant’s
11 interest in the above-identified property is fully and finally forfeited, in its entirety, to the
12 United States;
13          2.       Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A)-(B), this Preliminary Order will
14 be final as to the Defendant at the time he is sentenced, it will be made part of the
15 sentence, and it will be included in the judgment;
16          3.       The U.S. Department of Justice, Drug Enforcement Agency, and/or its
17 authorized agents or representatives, shall maintain the property in their custody and
18 control until further order of this Court;
19          4.       Pursuant to Fed. R. Crim. P. 32.2(b)(6) and 21 U.S.C. § 853(n), the
20 United States shall publish notice of this Preliminary Order and its intent to dispose of the
21 property as permitted by governing law. The notice shall be posted on an official
22 government website—currently, www.forfeiture.gov—for at least thirty (30) days. For
23 any person known to have alleged an interest in the property, the United States shall also,
24 to the extent possible, provide direct written notice to that person. The notice shall state
25 that any person, other than the Defendant, who has or claims a legal interest in the
26 property must file a petition with the Court within sixty (60) days of the first day of
27 publication of the notice (which is thirty (30) days from the last day of publication), or
28

      Preliminary Order of Forfeiture - 2                                    UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
      United States v. Zackary D. Salas, CR20-100-RSL                        SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
                Case 2:20-cr-00100-RSL Document 88 Filed 08/25/21 Page 3 of 4




 1 within thirty (30) days of receipt of direct written notice, whichever is earlier. The notice
 2 shall advise all interested persons that the petition:
 3                  a.      shall be for a hearing to adjudicate the validity of the petitioner’s
                            alleged interest in the property;
 4
                    b.      shall be signed by the petitioner under penalty of perjury; and
 5
                    c.      shall set forth the nature and extent of the petitioner’s right, title, or
 6                          interest in the property, as well as any facts supporting the
 7                          petitioner’s claim and the specific relief sought.
 8         5.       If no third-party petition is filed within the allowable time period, the
 9 United States shall have clear title to the property, and this Preliminary Order shall
10 become the Final Order of Forfeiture as provided by Fed. R. Crim. P. 32.2(c)(2);
11         6.       If a third-party petition is filed, upon a showing that discovery is necessary
12 to resolve factual issues it presents, discovery may be conducted in accordance with the
13 Federal Rules of Civil Procedure before any hearing on the petition is held. Following
14 adjudication of any third-party petitions, the Court will enter a Final Order of Forfeiture,
15 pursuant to Fed. R. Crim. P. 32.2(c)(2) and 21 U.S.C. § 853(n), reflecting that
16 adjudication; and
17         7.       The Court will retain jurisdiction for the purpose of enforcing this
18 Preliminary Order, adjudicating any third-party petitions, entering a Final Order of
19 Forfeiture, and amending the Preliminary Order or Final Order as necessary pursuant to
20 Fed. R. Crim. P. 32.2(e).
21          IT IS SO ORDERED.
22
23          DATED this 25th day of              August            , 2021.
24
25
26
                                                       THE HON. ROBERT S. LASNIK
27                                                     UNITED STATES DISTRICT JUDGE
28

     Preliminary Order of Forfeiture - 3                                       UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
     United States v. Zackary D. Salas, CR20-100-RSL                           SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
               Case 2:20-cr-00100-RSL Document 88 Filed 08/25/21 Page 4 of 4




 1 Presented by:
 2
       s/ Krista K. Bush
 3
     KRISTA K. BUSH
 4   Assistant United States Attorney
     United States Attorney’s Office
 5
     700 Stewart St., Suite 5220
 6   Seattle, WA 98101
     (206) 553-2242
 7
     Krista.Bush@usdoj.gov
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Preliminary Order of Forfeiture - 4                        UNITED STATES ATTORNEY
                                                                700 STEWART STREET, SUITE 5220
      United States v. Zackary D. Salas, CR20-100-RSL            SEATTLE, WASHINGTON 98101
                                                                        (206) 553-7970
